Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered March 2, 1994, which, upon a jury verdict in favor of defendant, dismissed the complaint, unanimously affirmed, without costs.
In this action to recover a finder’s fee, the trial court properly refused to charge the jury that plaintiff could recover the reasonable value of its services, since plaintiff did not plead quantum meruit, seek to amend its pleading to conform to proof substantiating such theory (Weinberg v D-M Rest. Corp., 53 NY2d 499, 509), or include such theory in its written requests to charge. In any event, there was no proof of the reasonable value of plaintiff’s services (Bauman Assocs. v H & M Intl. Transp., 171 AD2d 479, 484). Concur—Murphy, P. J., Ellerin, Kupferman, Ross and Mazzarelli, JJ.